 1   Timothy J. Conway, OSB No. 851752
        Direct Dial: (503) 802-2027
 2      Facsimile: (503) 972-3727
        E-Mail:      tim.conway@tonkon.com
 3   Ava L. Schoen, OSB No. 044072
        Direct Dial: (503) 802-2143
 4      Facsimile: (503) 972-3843
        E-Mail:      michael.fletcher@tonkon.com
 5   TONKON TORP LLP
     1600 Pioneer Tower
 6   888 S.W. Fifth Avenue
     Portland, OR 97204
 7
             Attorneys for Debtor
 8

 9

10                            UNITED STATES BANKRUPTCY COURT

11                                      DISTRICT OF OREGON

12   In re                                                      Case No. 19-60138-pcm11

13   B. & J. Property Investments, Inc.,                         DEBTOR'S APPLICATION TO
                                                                 EMPLOY FISCHER, HAYES, JOYE &
14                           Debtor.                             ALLEN, LLC AS ACCOUNTANTS
15

16                  B. & J. Property Investments, Inc., debtor and debtor-in-possession
17   ("Debtor"), hereby applies to this Court for authority to employ Fischer, Hayes, Joye &
18   Allen, LLC ("Fischer Hayes") as accountants for Debtor. Debtor makes this Application
19   pursuant to 11 U.S.C. § 327 and Federal Rule of Bankruptcy Procedure 2014, and
20   respectfully states as follows:
21                  1.       On January 22, 2019 (the "Petition Date"), Debtor filed a voluntary
22   petition for relief under Chapter 11 of Title 11 of the United States Code.
23                  2.       Debtor has continued in possession of its property and is continuing to
24   operate and manage its business as debtor-in-possession pursuant to Sections 1107(a) and
25   1108 of Title 11 of the United States Code.
26

Page 1 of 4 - DEBTOR’S APPLICATION TO EMPLOY FISCHER, HAYES, JOYE & ALLEN,
              LLC AS ACCOUNTANTS

                                                Tonkon Torp LLP
                                            888 SW Fifth Ave., Suite 1600
                                                 Portland, OR 97204
                                                   503.221.1440
                         Case 19-60138-pcm11            Doc 117             Filed 02/26/19
 1                   3.       No request has been made for the appointment of a trustee or

 2   examiner, and no official committee of unsecured creditors has been appointed in Debtor's

 3   case at this time.

 4                   4.       The Court has jurisdiction over this matter pursuant to 28 U.S.C.

 5   §§ 157 and 1334. Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

 6   This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

 7                   5.       Debtor desires to retain and employ Fischer Hayes as accountants in

 8   this Chapter 11 case, pursuant to 327(a) of the Code, to provide tax return preparation and

 9   accounting, payroll, and tax issue advice and services to Debtor. Debtor selected the

10   accounting firm of Fischer Hayes for the reason that Fischer Hayes is familiar with Debtor’s

11   business and has considerable expertise in accounting and tax issues, and is well qualified to

12   assist Debtor in this matter.

13                   6.       The professional services that Fischer Hayes is to render include:

14   accounting for and preparation of Debtor’s federal and state corporate tax returns, and

15   generally assisting the Debtor in such accounting and tax matters as Debtor may require.

16                   7.       Subject to Court approval, Debtor has agreed to compensate Fischer

17   Hayes on an hourly basis in accordance with Fischer Hayes's ordinary and existing hourly

18   rates in effect on the dates services are rendered. Fischer Hayes's services will be billed to
19   the estate for payment as an administrative expense under Sections 503(b) and 507(a)(1) of

20   the Bankruptcy Code. The Fischer Hayes professionals who will be primarily responsible for

21   providing services and their current billing rates are as follows:

22                               Name                                        Hourly Rate

23                               Stephen Joye                                       $305
                                 Dean Allen                                         $305
24                               James Doerfler                                     $220
                                 Paulette Carrieri                                  $175
25                               Melissa Wells                                      $115
                                 Cindi Harris                                       $105
26                               Admin Staff                                     $75-$85

Page 2 of 4 - DEBTOR’S APPLICATION TO EMPLOY FISCHER, HAYES, JOYE & ALLEN,
              LLC AS ACCOUNTANTS

                                                 Tonkon Torp LLP
                                             888 SW Fifth Ave., Suite 1600
                                                  Portland, OR 97204
                                                    503.221.1440
                          Case 19-60138-pcm11            Doc 117               Filed 02/26/19
 1                  8.        Fischer Hayes will maintain detailed, contemporaneous time records

 2   of expenses incurred, with the rendering of accounting services described above by category

 3   and nature of services rendered.

 4                  9.        Fischer Hayes has not agreed to any variations from, or alterations to,

 5   its standard or customary billing arrangements for this engagement.

 6                  10.       None of the Fischer Hayes professionals included in this engagement

 7   have varied their rate based on the geographic location of this bankruptcy case.

 8                  11.       Within the 12-month period preceding the Petition Date, Fischer

 9   Hayes has not provided any accounting services to Debtor, except as stated in the Rule 2014

10   Verified Statement filed with this Application. Fischer Hayes is not a creditor of Debtor.

11                  12.       To the best of Debtor's knowledge, Fischer Hayes does not have any

12   connection with Debtor, its creditors, any other party in interest, or their respective attorneys

13   or accountants, except as stated in the Rule 2014 Verified Statement filed with this

14   Application.

15                  13.       A proposed Order Authorizing Employment of Fischer Hayes is

16   attached as Exhibit 1.
17                  For the reasons stated in this Application, Debtor requests that the Court enter

18   an order authorizing it to employ Fischer Hayes to provide accounting services to Debtor in
19   this Chapter 11 case, with compensation and reimbursement of expenses to be paid as an

20   administrative expense in such amounts as may be allowed by this Court after notice and

21   ***

22   ***

23   ***

24   ***
25   ***
26   ***

Page 3 of 4 - DEBTOR’S APPLICATION TO EMPLOY FISCHER, HAYES, JOYE & ALLEN,
              LLC AS ACCOUNTANTS

                                                 Tonkon Torp LLP
                                             888 SW Fifth Ave., Suite 1600
                                                  Portland, OR 97204
                                                    503.221.1440
                         Case 19-60138-pcm11             Doc 117             Filed 02/26/19
 1   hearing pursuant to Section 330 of the Bankruptcy Code or as otherwise provided by Court

 2   order.

 3                 DATED this 26th day of February, 2019.

 4                                            TONKON TORP LLP

 5

 6                                            By /s/ Timothy J. Conway
                                                 Timothy J. Conway, OSB No. 851752
 7                                               Ava L. Schoen, OSB No. 044072
                                                 Attorneys for Debtor
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24
25

26

Page 4 of 4 - DEBTOR’S APPLICATION TO EMPLOY FISCHER, HAYES, JOYE & ALLEN,
              LLC AS ACCOUNTANTS

                                             Tonkon Torp LLP
                                         888 SW Fifth Ave., Suite 1600
                                              Portland, OR 97204
                                                503.221.1440
                     Case 19-60138-pcm11             Doc 117             Filed 02/26/19
  EXHIBIT 1
PROPOSED FORM OF ORDER




Case 19-60138-pcm11   Doc 117   Filed 02/26/19
                            UNITED STATES BANKRUPTCY COURT

                                       DISTRICT OF OREGON

 In re                                                       Case No. 19-60138-pcm11

 B. & J. Property Investments, Inc.,                          ORDER GRANTING DEBTOR'S
                                                              APPLICATION TO EMPLOY FISCHER,
                        Debtor.                               HAYES, JOYE & ALLEN, LLC AS
                                                              ACCOUNTANTS


                THIS MATTER having come before the Court upon Debtor's Application for

 Employ Fischer, Hayes, Joye & Allen, LLC as Accountants (the "Application") [ECF No. ____],

 and the Court being duly advised in the premises and finding good cause; now, therefore;

                IT IS HEREBY ORDERED THAT:

                1.      The Application is granted.

                2.      In accordance with Bankruptcy Code Section 327(a), Debtor is authorized

 to retain and employ Fischer, Hayes, Joye & Allen, LLC as of the date of the Application to

 perform all the services set forth in the Application, on the terms set forth in the Application.

                3.      Fischer, Hayes, Joye & Allen, LLC’s compensation shall be subject to

 Court approval in accordance with Sections 330 and 331 of the Bankruptcy Code, the Federal

 Rules of Bankruptcy Procedure, and the Local Rules of this Court, including any procedures that

 may be established under Local Rule 2016-1.

                                                    ###
Page 1 of 2 - ORDER GRANTING DEBTOR’S APPLICATION TO EMPLOY FISCHER,
              HAYES, JOYE & ALLEN, LLC AS ACCOUNTANTS

                                                Tonkon Torp LLP
                                            888 SW Fifth Ave., Suite 1600
                                                 Portland, OR 97204
                                                   503.221.1440
                      Case 19-60138-pcm11               Doc 117             Filed 02/26/19
 I certify that I have complied with the requirements of LBR 9021-1(a).

 Presented by:

 TONKON TORP LLP


 By
       Timothy J. Conway, OSB No. 851752
       Ava L. Schoen, OSB No. 044072
       888 S.W. Fifth Avenue, Suite 1600
       Portland, OR 97204-2099
       Telephone: 503-221-1440
       Facsimile: 503-274-8779
       E-mail:       tim.conway@tonkon.com
                     ava.schoen@tonkon.com
       Attorneys for Debtor

 cc:      List of Interested Parties




Page 2 of 2 - ORDER GRANTING DEBTOR’S APPLICATION TO EMPLOY FISCHER,
              HAYES, JOYE & ALLEN, LLC AS ACCOUNTANTS

                                              Tonkon Torp LLP
                                          888 SW Fifth Ave., Suite 1600
                                               Portland, OR 97204
                                                 503.221.1440
                       Case 19-60138-pcm11            Doc 117             Filed 02/26/19
 1                                    CERTIFICATE OF SERVICE

 2                   I hereby certify that the foregoing DEBTOR’S APPLICATION TO
     EMPLOY FISCHER, HAYES, JOYE & ALLEN, LLC AS ACCOUNTANTS was
 3   served on the parties indicated as "ECF" on the attached List of Interested Parties by
     electronic means through the Court's Case Management/Electronic Case File system on the
 4   date set forth below.

 5                   In addition, the parties indicated as "Non-ECF" on the attached List of
     Interested Parties were served by mailing a copy thereof in a sealed, first-class postage
 6   prepaid envelope, addressed to each party's last-known address and depositing in the
     U.S. mail at Portland, Oregon on the date set forth below.
 7
                       DATED this 26th day of February, 2019.
 8
                                                 TONKON TORP LLP
 9

10
                                                 By /s/ Timothy J. Conway
11                                                  Timothy J. Conway, OSB No. 851752
                                                    Ava L. Schoen, OSB No. 044072
12                                                  Attorneys for Debtor

13

14
     038533/00002/9754878v1
15

16

17

18
19

20

21

22

23

24
25

26

Page 1 of 1 - CERTIFICATE OF SERVICE


                                                Tonkon Torp LLP
                                            888 SW Fifth Ave., Suite 1600
                                                 Portland, OR 97204
                                                   503.221.1440
                          Case 19-60138-pcm11           Doc 117             Filed 02/26/19
                               UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF OREGON
In re                               )
B. & J. Property Investments, Inc.  )             19-60138-pcm11
                                       Case No. ________________
                                    )
                                    ) RULE 2014 VERIFIED STATEMENT
Debtor(s)                           ) FOR PROPOSED PROFESSIONAL
                                       (FISCHER, HAYES, JOYE & ALLEN, LLC)
Note: To file an amended version of this statement per ¶19, file a fully completed amended Rule 2014
statement on LBF #1114 and clearly identify any changes from the previous filed version.

 1. The applicant is not a creditor of the debtor except:
Applicant is not a creditor of the Debtor.

 2. The applicant is not an equity security holder of the debtor.

 3. The applicant is not a relative of the individual debtor.

 4. The applicant is not a relative of a general partner of the debtor (whether the debtor is an individual,
    corporation, or partnership).

 5. The applicant is not a partnership in which the debtor (as an individual, corporation, or partnership)
    is a general partner.

 6. The applicant is not a general partner of the debtor (whether debtor is an individual, corporation, or
    partnership).

 7. The applicant is not a corporation of which the debtor is a director, officer, or person in control.

 8. The applicant is not and was not, within two years before the date of the filing of the petition, a
    director, officer, or employee of the debtor.

 9. The applicant is not a person in control of the debtor.

10. The applicant is not a relative of a director, officer or person in control of the debtor.

11. The applicant is not the managing agent of the debtor.

12. The applicant is not and was not an investment banker for any outstanding security of the debtor;
    has not been, within three years before the date of the filing of the petition, an investment banker
    for a security of the debtor, or an attorney for such an investment banker in connection with the
    offer, sale, or issuance of a security of the debtor; and is not and was not, within two years before
    the date of the filing of the petition, a director, officer, or employee of such an investment banker.

13. The applicant has read 11 U.S.C. §101(14) and §327, and FRBP 2014(a); and the applicant’s firm
    has no connections with the debtor(s), creditors, any party in interest, their respective attorneys and
    accountants, the United States Trustee, or any person employed in the office of the United States
    Trustee, or any District of Oregon Bankruptcy Judge, except as follows:
Applicant was Debtor's pre-petition accountant. Applicant provides accounting services to the
following insiders of Debtor: Better Business Management, Inc.; William J. and Debra Lynn Berman; J.
B. & B. Investment Group, LLC; and William Lloyd Developments, Inc. ("WLDI"); as well as for Krista
(10.980392% owner of WLDI) and Tennison Terlecki (10.980392% owner of WLDI).

1114 (11/30/09)     Page 1 of 3

                          Case 19-60138-pcm11         Doc 117    Filed 02/26/19
14. The applicant has no interest materially adverse to the interest of the estate or of any class of
    creditors or equity security holders.

15. Describe details of all payments made to you by either the debtor or a third party for any services
    rendered on the debtor's behalf within a year prior to filing of this case:
$410 (3/28/2018); $2,310 (4/27/2018); $1,110 (5/29/2018); $1,860 (7/6/2018); $110 (7/30/2018); $110
(8/21/2018); $110 (9/30/2018); $220 (11/8/2018); and $220 (12/31/2018).




16. The debtor has the following affiliates (as defined by 11 U.S.C. §101(2)). Please list and explain
    the relationship between the debtor and the affiliate:
William J. Berman is the 50% owner of Debtor. Debra Lynn Berman is the other 50% owner of Debtor.
William J. Berman and Debra Lynn Berman are the 100% owners of Better Business Management, Inc.
William J. Berman is a 20% owner of J. B. & B. Investment Group, LLC.
Debra Lynn Berman is a 20% owner of J. B. & B. Investment Group, LLC.
William J. Berman is a 28.039216% owner of William Lloyd Developments, Inc.
Debra Lynn Berman is a 28.039216% owner of William Lloyd Developments, Inc.

17. The applicant is not an affiliate of the debtor.

18. Assuming any affiliate of the debtor is the debtor for purposes of statements 4-13, the statements
    continue to be true except (list all circumstances under which proposed counsel or counsel's law
    firm has represented any affiliate during the past 18 months; any position other than legal counsel
    which proposed counsel holds in either the affiliate, including corporate officer, director, or
    employee; and any amount owed by the affiliate to proposed counsel or its law firm at the time of
    filing, and amounts paid within 18 months before filing):
No exceptions.




19. The applicant hereby acknowledges that he/she has a duty during the progress of the case to keep
    the court informed of any change in the statement of facts which appear in this verified statement.
    In the event that any such changes occur, the applicant immediately shall file with the court an
    amended verified statement on LBF #1114, with the caption reflecting that it is an amended Rule
    2014 statement and any changes clearly identified.

THE FOLLOWING QUESTIONS NEED BE ANSWERED ONLY IF AFFILIATES HAVE BEEN LISTED
IN STATEMENT 16.

20. List the name of any affiliate which has ever filed bankruptcy, the filing date, and court where filed:
No affiliates has ever filed bankruptcy.




1114 (11/30/09)     Page 2 of 3

                          Case 19-60138-pcm11          Doc 117   Filed 02/26/19
21. List the names of any affiliates which have guaranteed debt of the debtor or whose debt the debtor
    has guaranteed. Also include the amount of the guarantee, the date of the guarantee, and whether
    any security interest was given to secure the guarantee. Only name those guarantees now
    outstanding or outstanding within the last 18 months:
William J. Berman (50% owner of Debtor), Debra Lynn Berman (50% owner of Debtor), and Better
Business Management, Inc. guaranteed the debt owed by Debtor to Columbia Credit Union on 9/11/15.
The original amount of the guarantee was $2,400,000 and the current balance owed to Columbia Credit
Union by Debtor is is approximately $2,300,380.




22. List the names of any affiliates which have a debtor-creditor relationship with the debtor. Also
    include the amount and date of the loan, the amount of any repayments on the loan and the
    security, if any. Only name those loans now outstanding or paid off within the last 18 months:
Better Business Management, Inc. ("BBM") may owe Debtor sums for reimbursement and indemnification
pertaining to the payment of attorney fees in defending and for the judgment entered in the class action
litigation in an undetermined amount.
On 1/16/2019 Debtor acquired an assignment of William J. Berman's ("Mr. Berman") security interest in the
personal property assets of BBM in exchange for a reduction in the amount Mr. Berman owed Debtor in the
sum of $29,730, which is the amount equal to the value of the BBM collateral. Mr. Berman still owes Debtor
approximately $61,000.
Debtor owes William Lloyd Developments, Inc. ("WLD") the approximate amount of $350,164. WLD owes
Debtor the approximate amount of $1,837,322.00 - Debtor has a security interest on certain of WLD's assets.
23. List any security interest in any property granted by the debtor to secure any debts of any affiliate
    not covered in statements 20 and 21. List any security interest in any property granted by the
    affiliate to secure any debts of the debtor not covered in statements 21 and 22. Also include the
    collateral, the date and nature of the security interest, the name of the creditor to whom it was
    granted, and the current balance of the underlying debt:
None.




24. List the name of any affiliate who is potentially a "responsible party" for unpaid taxes of the debtor
    under 26 U.S.C. §6672:
None.




I verify that the above statements are true to the extent of my present knowledge and belief.


                                                                ________________________________
                                                                /s/ Stephen Joye
                                                                               Applicant
                                                                Stephen Joye
1114 (11/30/09)     Page 3 of 3                                 Fischer, Hayes, Joye & Allen, LLC

                          Case 19-60138-pcm11        Doc 117     Filed 02/26/19
